DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 01/05/2022.  Claims remain pending in the application. Claims 1 and 12 are independent.

Specification
Applicant's amendment to the abstract and specification corrects previous objections; therefore, the previous objections are withdrawn.

Claim Objections
Applicant's amendment to claims corrects some of previous objections; therefore, some of previous objections are withdrawn and some of objections are converted to 112(b) rejection according to Page of the Remarks regarding to Claim 4.  Applicant's amendment to claims also raises new issues; therefore, the remaining objections are shown below.
Claims 1 and 12 are objected to because of the following informalities:  
in .  


Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, the previous rejections are withdrawn.  Applicant's amendment to claims also raises the following new rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "receive further measurements from the one or more sensors" in line 3, which rendering the claim indefinite because ".
Claim 4 recites the limitation "evaluate the received further measurements using the trained MLM to determine one or more MLM-determined user-defined labels for the received further measurements" in lines 4-5, which rendering the claim indefinite because ".
Claims 5-8 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 8 recites the limitation "receive … an indication that a notification is to be provided when a specific one or more of the user-defined labels is determined by the trained MLM for further measurements; and output … the notification to the user when the specific one or more of the user-defined labels is determined by the trained MLM for the received further measurements" in lines 3-8, which rendering the claim indefinite because ".

Claim Rejections - 35 USC § 101
Applicant's amendment to claims corrects previous rejection; therefore, previous rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 2018/0306609 A1, published on 10/25/2018, filed on 04/24/2018), hereinafter Agarwal in view of Hu et al. (US 2018/0276560 A1, published on 9/27/2018, filed on 03/23/2017), hereinafter Hu.

Independent Claims 1 and 12
Agarwal discloses an apparatus for providing a user-customisable machine learning model (MLM) (Agarwal, ¶¶ [0008], [0053], and [0085]: the user can annotate the sensor data stream to indicate when certain events occurred and the machine learning algorithm then learns what characteristics of the data stream correlate to the event, allowing the sensing system to then detect future occurrences of the event; the machine learning module can adjust the training of the machine learning model being used to generate the labels according to additional labels provided/supplied by users via user interface; i.e., machine learning model can be adjusted/customized by user's supplement labels ), the apparatus comprising: 
one or more processing units (Agarwal, 1702 in FIG. 17; ¶ [0114]: at least one processor) configured to: 
receive measurements from one or more sensors that monitor one or more aspects of one or more of a user, an object, and an environment of the user (Agarwal, 110 in FIGS. 1A/B and 6; ¶¶ [0034], [0037]-[0041], and [0078]: the sensing system 100 comprises a sensor assembly 102 having one or more sensors 110, wherein the sensors 110 include a variety of sensors for detecting various physical or natural phenomena in the vicinity of the sensor assembly 102, such as vibration, sound, ambient temperature, light color, light intensity, electromagnetic interference (EMI), motion, ambient pressure, humidity, composition of gases ( e.g., allowing certain types of gases and pollutants to be detected), distance to an object or person, presence of a user device, infrared radiation (e.g., for thermal imaging), or the like; the sensors 110 can include various combinations of sensing devices that are configured to detect 
receive, via a user interface, one or more user-defined labels for one or more parts of the received measurements (Agarwal, FIG. 15A; ¶¶ [0051]-[0052]: the labels can be provided by users via graphical user interface 500 which can allow users visualize the sensor data streams (which can be either the raw sensor data or the featurized sensor data) and then indicate when various event types occurred, such as by annotating the sensor data streams with events types and the times that the event types occurred); 
form a training measurement set from the one or more parts of the received measurements and the one or more user-defined labels; determine that  (Agarwal, 112 and 116 in FIGS. 1A/B; ¶¶ [0042], [0045]-[0047], [0051]-[0054], [0126], and [0136]: the featurization module 112 can output the processed raw sensor 110 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104; the the feature vectors along with their associated labels may be fed into the machine learning module 116 as the training data for the classifiers; since the accuracy of a deep learning system depends, at least in part, on the sequence in which training data is provided to the deep learning system, pre-processing of the training data (e.g., using featurization by the featurization module 112, using the activation group module, by providing labels, etc.) and selection of training data may be used to improve accuracy of the model; labeled data for supervised learning may be collected from annotations of events by a user that are captured via a user interface provided by the back end server system; receiving, by the back end server system via a user interface, annotations of occurrences of the event to use as the labeled data for the supervised training) exceed the baseline by a predetermined threshold as "activated"; i.e., when the featurized data obtained from raw sensor data meets or exceeds a predetermined threshold, the feature vectors along with their associated labels may be fed into the machine learning module 116 as the training data), wherein the trained MLM is such that the trained MLM is able to determine one or more user-defined labels for further measurements received from the one or more sensors (Agarwal, 506 in FIG. 15B; ¶¶ [0045], [0051]-[0053], [0067], and [0085]: the training by the machine learning module 116 causes the classifier to learn what sensor data streams are associated with an event type and, further, what characteristics of those data streams identify the event type with particularity; once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with label; the sensing system 100 can automatically generate/suggest the labels, by, for example, clustering, deep learning, or other now or hereafter known methods that can be implemented by the machine learning module 116; a user could use the user interface 500 to verify whether any labels automatically generated/suggested by the sensing system 100 are correct or incorrect; a user could use the user interface 500 to supplement the labels apply additional labels to the sensor data streams; the machine learning module 116 could then adjust the training of the machine learning model being used to generate/suggest the labels to properly characterize such false negatives; the first order virtual sensors 120 could include multi-class classifiers trained to output one of several labels; the interface can be configured to assist a user in providing and/or verifying labels for raw data and/or featurized data) (Agarwal, FIGS. 8-13; [0088]-[0099]: FIGS. 8-12 illustrate sensor data graphical displays 210, 230, 250, 270, 290, and 310 annotated with events detected by the sensing system 100; the different patterns or characteristics exhibited in the data streams for the sensors 110 activated by each event can be utilized by the machine learning of the sensing system 100 to characterize that event to generate a virtual sensor 116 that can reliably identify future occurrences of the event).
Agarwal fails to explicitly disclose that determine that the number of user-defined labels for the one or more parts of the received measurements meets or exceeds a predetermined threshold.
Hu discloses a system and a system relating to machine learning (Hu, ¶ [0001]), wherein determine that the number of user-defined labels for the one or more parts of the received measurements meets or exceeds a predetermined threshold (Hu, FIG. 1; ¶ [0041]: the review engine 120 initiates retraining of the model 140 when a threshold number of new labels are received that are associated with old input data; steps 314 and 316 in FIG. 3; ¶¶ [0051] and [0065]: generation of the second model 140 is initiated by the review engine 120 in response to a trigger, wherein the trigger determining a threshold number of new labels are received; steps 414 and 416 in FIG. 4; ¶¶ [0068]-[0069]: the review engine 120 determines if the count of new labels exceeds a predetermined threshold count value; if the predetermined threshold count value is exceeded, then the review engine 120 proceeds to operation 418 and sets a trigger for generating a new model 140, wherein the new labels may be received by the review-based learning system 100 with new raw data or separately).
Agarwal and Hu are analogous art because they are from the same field of endeavor, a system and a system relating to machine learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Hu to Agarwal.  Motivation for doing so would enhances machine learning models and improve accuracy (Hu, ¶¶ [0029] and [0047]).

Claim 2
Agarwal in view of Hu discloses all the elements as stated in Claim 1 and further discloses wherein a part of the received measurements is the measurements for a time period identified by the user (Agarwal, 502 in FIG 15A; FIGS. 8-13; FIGS. 1A/B and 5; ¶ [0052]: the graphical user interface 500 can allow users to visualize the sensor data streams (which can be either the raw sensor data or the featurized sensor data) and then indicate when various event types occurred, such as by annotating the sensor data streams with events types and the times that the event types occurred; e.g., the graphical user interface 500 could be utilized to provide a "knocking" annotation 502 at the time on the sensor data stream 504 corresponding to when there was knocking 

Claim 3
Agarwal in view of Hu discloses all the elements as stated in Claim 1 and further discloses wherein the user interface enables the user to input the one or more user-defined labels as free text or free-form data (Agarwal, 502 in FIG. 15A; 506 in FIG/ 15B; FIGS. 8-13; FIGS. 1A/B and 5;  ¶¶ [0052] and [0045]: the graphical user interface 500 could be utilized to provide a "knocking" annotation 502 with text at the time on the sensor data stream 504 corresponding to when there was knocking on a door; the annotation 502 thus provides a label for the sensor data for the machine learning module 116 to train a virtual sensor 118 to detect the corresponding event; once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which  is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with text label).  

Claim 4
Agarwal in view of Hu discloses all the elements as stated in Claim 1 and further discloses that receive further measurements from the one or more sensors; evaluate the received further measurements using the trained MLM to determine one or more MLM-determined user-defined labels for the received further measurements (Agarwal, FIGS. 1A/B; 502/506 in FIGS. 15A-15B; 602-605 in FIG. 16; ¶¶ [0008], [0045], [0052]-future/subsequent occurrences of the event; the machine learning module 116 can generate a machine learning model to detect correlations between the data and events that have occurred; once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with label; a user could use the user interface 500 to supplement the labels automatically generated by the sensing system 100 or otherwise apply additional labels to the sensor data streams; the machine learning module 116 could then adjust the training of the machine learning model being used to generate the labels to properly characterize such false negatives; the different patterns or characteristics exhibited in the data streams for the sensors 110 activated by each event can be utilized by the machine learning of the sensing system 100 to characterize that event to generate a virtual sensor 116 that can reliably identify future occurrences of the event; after training of the virtual sensors 118 with annotated training examples, the various sensors 110 of the sensor assembly 102 sense physical phenomena in the environment of the sensor assembly 102; features from the raw sensor data are extracted; one or more first order sensors 120 may detect occurrences of events that they are trained to detect based on the featurized raw sensor data; the higher order virtual sensors can detect the events, conditions, durations, etc. that they 

Claim 5
Agarwal in view of Hu discloses all the elements as stated in Claim 4 and further discloses that output, via the user interface, the one or more MLM-determined user-defined labels to the user as suggested user-defined labels for the received further measurements (Agarwal, 506 in FIG. 15B; ¶¶ [0045], [0053], [0067], and [0085]: once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with label; the sensing system 100 can automatically generate/suggest the labels, by, for example, clustering, deep learning, or other now or hereafter known methods that can be implemented by the machine learning module 116; a user could use the user interface 500 to verify whether any labels automatically generated/suggested by the sensing system 100 are correct or incorrect; a user could use the user interface 500 to supplement the labels automatically generated/suggested by the sensing system or otherwise apply additional labels to the sensor data streams; the machine learning module 116 could then adjust the training of the machine learning model being used to generate/suggest the labels to properly characterize such false negatives; the first order virtual sensors 120 could include multi-class classifiers trained to output one of several labels; the interface can be configured to assist a user in providing and/or verifying labels for raw data and/or featurized data) (Agarwal, FIGS. 8-13; [0088]-[0099]: FIGS. 8-12 illustrate sensor data graphical displays 210, 230, 250, 270, 290, and 310 annotated with events detected by the sensing system 100; the different patterns or characteristics exhibited in the data streams for the sensors 110 activated by each event can be utilized by the machine learning of the sensing system 100 to characterize that event to generate a virtual sensor 116 that can reliably identify future occurrences of the event).

Claim 6
Agarwal in view of Hu discloses all the elements as stated in Claim 5 and further discloses that receive, via the user interface, an input from the user confirming or declining the suggested user-defined labels (Agarwal, ¶ [0053]: a user could use the user interface 500 to verify whether any labels automatically generated/suggested by the sensing system 100 are correct or incorrect; ¶ [0085]: the interface can be configured to assist a user in providing and/or verifying labels for raw data and/or featurized data).  

Claim 7
Agarwal in view of Hu discloses all the elements as stated in Claim 4 and further discloses that output, via the user interface, an indication of the one or more MLM-determined user-defined labels for the received further measurements (Agarwal, 506 in FIG. 15B; ¶¶ [0045], [0053], [0067], and [0085]: once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with label; the sensing system 100 can automatically generate/suggest the labels, by, for example, clustering, deep learning, or other now or hereafter known methods that can be implemented by the machine learning module 116; a user could use the user interface 500 to verify whether any labels automatically generated/suggested by the sensing system 100 are correct or incorrect; a user could use the user interface 500 to supplement the labels automatically generated/suggested by the sensing system 100 or otherwise apply additional labels to the sensor data streams; the machine learning module 116 could then adjust the training of the machine learning model being used to generate/suggest the labels to properly characterize such false negatives; the first order virtual sensors 120 could include multi-class classifiers trained to output one of several labels; the interface can be configured to assist a user in providing and/or verifying labels for raw data and/or featurized data) (Agarwal, FIGS. 8-13; [0088]-[0099]: FIGS. 8-12 illustrate sensor data graphical displays 210, 230, 250, 270, 290, and 310 annotated with events detected by the sensing system 100; the different 

Claim 8
Agarwal in view of Hu discloses all the elements as stated in Claim 4 and further discloses that receive, via the user interface, an indication that a notification is to be provided when a specific one or more of the user-defined labels is determined by the trained MLM for further measurements; and output, via the user interface, the notification to the user when the specific one or more of the user-defined labels is determined by the trained MLM for the received further measurements (Agarwal, FIGS. 1A/B; 506 in FIG. 15B; ¶ [0045]: once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with label; ¶ [0085]: the GUI can be configured to automatically provide an alert when the data from one or more sensor channels exceeds a particular threshold, a particular event or condition is detected from the received data, and/or other rules programmed or otherwise specified by the user are satisfied; ¶ [0107]: the output devices can be utilized to provide alerts or feedback to the user when various events occur; FIGS. 1A/B; 606 in FIG. 16; ¶ [0112]: the computer system 104 could transmit detection of virtual events to the sensor assembly 102 so that the sensor assembly notification directly to the user device or to another networked, computer-based system, such as an alarm or emergency response system, an ordering system, a log, a monitoring system, etc.).  

Claim 9
Agarwal in view of Hu discloses all the elements as stated in Claim 1 and further discloses wherein the one or more sensors comprises one or more sensors selected from: a motion sensor, a movement sensor, a rotation sensor, a temperature sensor, an air pressure sensor, a humidity sensor, a sound sensor, a distance sensor, a proximity sensor, a light sensor, a magnetic field sensor, a switch, a button, a knob and a slider (Agarwal, 110 in FIGS. 1A/B and 6; ¶¶ [0034], [0037]-[0041], and [0078]: the sensing system 100 comprises a sensor assembly 102 having one or more sensors 110, wherein the sensors 110 include a variety of sensors for detecting various physical or natural phenomena in the vicinity of the sensor assembly 102, such as vibration, sound, ambient temperature, light color, light intensity, electromagnetic interference (EMI), motion, ambient pressure, humidity, composition of gases ( e.g., allowing certain types of gases and pollutants to be detected), distance to an object or person, presence of a user device, infrared radiation (e.g., for thermal imaging), or the like; the sensors 110 can include various combinations of sensing devices that are configured to detect various different physical or natural phenomena, e.g., an infrared radiation sensor 130, an ambient light color and/or intensity sensor 132, a magnetic field sensor 134, a temperature sensor 136, an ambient pressure sensor, a humidity sensor, an air quality or air composition sensor, a vibration sensor 138, an external device detection sensor 140, a motion sensor 142, an acoustic sensor 144, an EMI sensor 146).  

Claim 10
Agarwal in view of Hu discloses all the elements as stated in Claim 1 and further discloses wherein the one or more sensors are part of one or more sensing modules, and wherein a sensing module comprises an attachment mechanism to enable the sensing module to be attached to the user, another person, or an object in the environment of the user (Agarwal, FIGS. 1A/B and 12; ¶¶ [0008], [0040]-[0041] and [0095]-[0096]: the sensors may also be coupled/attached to objects and/or humans for direct sensing without any modifications.; the sensing system 100 may be a direct sensing system and/or an indirect sensing system, wherein direct sensing, a sensor assembly 102 is physically coupled/attached to an object or infrastructure of interest and may provide excellent signal quality).  

Claim 13
Agarwal in view of Hu discloses all the elements as stated in Claim 12 and further discloses a computer program product comprising a computer readable medium having computer readable code embodied therein, the non-transitory computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method as stated in Claim 12 (Agarwal, .  

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Hu  as applied to Claim 1 above, and further in view of Chu et al. (US 2018 / 0096261 A1, published on 04/05/2018, filed on 10/01/2016), hereinafter Chu.

Claim 14
Agarwal in view of Hu discloses all the elements as stated in Claim 1 and further discloses wherein the one or more sensors are communicated with  (Agarwal, FIG. 5; ¶¶ [0040] and [0109]: the sensing system 100 may include a wide variety of underlying sensor assemblies 102 that can be utilized flexibly such that they can be attached to a variety of objects and can sense many facets without any modification to the sensor assembly 102 which is pre-paired with the mobile electronic devices, e.g., smart phone, wearables, and other such devices) and the the Internet of Things (IoT) relies on robust sensing of diverse environmental facets (Agarwal, ¶ [0004]).
Agarwal in view of Hu fails to explicitly disclose wherein the one or more sensors are components of a wearable device.
Chu teach a system and a method for utilizing machine learning algorithms (Chu, ABSTRACT), wherein the one or more sensors are components of a wearable device (Chu, FIG. 1A; ¶ [0017]: multiple IoT devices (e.g., 105a-d) include a wearable computing device (e.g., a smart watch, smart garment, smart glasses, smart helmet, headset, etc.); some devices can be purpose built to host sensor and/or actuator resources; other devices may be mobile such as wearable devices worn by active human or animal users).
Agarwal in view of Hu, and Chu are analogous art because they are from the same field of endeavor, a system and a method for utilizing machine learning algorithms.  It is also well known in the art that wearable devices are one types of IoT devices with sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Chu to Agarwal in view of Hu.  Motivation for doing so would allow sensors to move within an environment and expand use cases (Chu, ¶ [0017]).

Claim 15
Agarwal in view of Hu and Chu discloses all the elements as stated in Claim 14 and further discloses wherein the wearable device is a smartwatch (Chu, FIG. 1A; ¶ [0017]: multiple IoT devices (e.g., 105a-d) include a wearable computing device (e.g., smart watch, smart garment, smart glasses, smart helmet, headset, etc.); some devices can be purpose built to host sensor and/or actuator resources; other devices may be mobile such as wearable devices worn by active human or animal users).

Response to Arguments
Applicant’s arguments filed 01/05/2022 with respect to Claims 1 and 12 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175